Upon petition of the County Commissioners of Escambia County, Florida, this Court issued an alternative writ of mandamus requiring the State Board of Administration "to pay over to the Board of County Commissioners of Escambia County, Florida, the surplus in the county account of Escambia County, Florida, that has accrued from the second gasoline tax from sales of gasoline made during the month of May, 1939, and during the month of June prior to the 9th day thereof, except sinking fund account, after such application as is provided by law, to be used by the Board of County Commissioners of Escambia County, Florida, in the construction and maintenance of *Page 659 
roads within Escambia County, Florida," or to show cause, etc.
Respondent moved to quash the alternative writ.
The pertinent statutory provisions are:
"Section 13. The State Treasurer shall keep a separate account for each county of any moneys received for the credit of each such county from the following sources:
"(a) Any tax upon gasoline and other like products of petroleum applicable to the bonds of such county and of any special road and bridge district therein, and
"(b) Any personal property tax on motor vehicles similarly applicable. (This item is now inoperative. See Sec. 13, Art. I, Constitution, adopted in 1930.)
"He shall also keep separate accounts as to each county and road and bridge district of moneys received for the payment of principal and interest on bonds as provided in Section 7 of this Act, herein sometimes termed sinking fund accounts. Ch. 14486, Acts of 1929.
"Section 14. (a) The Board of Administration shall annually before the first day of June of each year, carefully estimate the amount of money which will be available for the next fiscal year, for each of the accounts provided for by Section 13 of this Act.
"(b) In arriving at the amount of money available to meet the requirements of interest and principal or sinking funds of the bonds to which such accounts are applicable, respectively, the Board of Administration shall first apply any available funds in the sinking fund accounts, so far as may be necessary. If the moneys so applied are not sufficient for said purposes in any county, it shall then apply to meet such requirements, so far as may be necessary, any money to the credit or estimated to be available for the credit *Page 660 
of such county from the gas tax or other moneys made available by law as a supplementary source of revenue. * * *
"Eighty per cent (80%) of any surplus in any county account, except sinking fund account, after such application as is provided herein shall be remitted to the State Road Department to be used by the said State Road Department in the counties which are entitled to such credit in the construction of any State road before that time designated in such counties, regardless of the preferential system, and/or in the purchase or lease of any toll bridge now or hereafter situated in said counties or any bridge constructed or to be hereafter constructed by such county or any State Agency therein, and which forms a link in any road now or hereafter designated a State road.
"Twenty per cent (20%) of any such surplus in any county account, except sinking fund account, after such application, shall be remitted to the county for the use of which such county account was created, and shall be used by such county only for the construction and maintenance of roads therein.
"No second gas tax funds, placed to the credit of the several counties, which funds are administered by the State Board of Administration, shall be used for any other purpose than as expressly provided in this Section 14, any law or laws of the State of Florida to the contrary notwithstanding." Sec. 1, Ch. 19279, Acts of 1939, amending Sec. 14 of Ch. 15891, Acts of 1933, which amended Sec. 14 of Ch. 14486, Acts of 1929.
In State ex rel. Hill v. F.P. Cone, Governor, et al.,140 Fla. 1, 191 So. 50, it was held that Chapter 19279, Acts of 1939, amending Section 14, Chapter 14486, Acts of 1929, as amended by Chapter 15891, Acts of 1933, should be interpreted to operate prospectively and so as not to interrupt *Page 661 
or interfere with any prior authorized uses of the second gas tax fund, before the effective date of the statute, June 9, 1939.
Subdivisions (a) and (b) of the above amended Section 14 require the Board of Administration (a) annually before June 1 of each year to carefully estimate the amount of money which will be available for the next fiscal year for each of the accounts provided for by Section 13 of this Act, viz.: "a separate account for each county of any moneys received for the credit of each such county (and each road and bridge district in such counties) from any tax upon gasoline applicable to the bonds of such county or of any special road and bridge district therein; (b) the Board of Administration shall first apply (to said county accounts) any available funds in the sinking fund accounts, and then "any money to the credit or estimated to beavailable for the credit of such county from the gas tax," for the fiscal year.
The annual estimates required to be made as above by the Board of Administration in June, 1938, for county and road district bond accounts covered all of the second gas tax on sales of gasoline made in the State for credit to county accounts during the fiscal year from June 30, 1938, to July 1, 1939; the balance, if any, in such accounts to be remitted to the counties for road construction purposes under Chapter 15891, Acts of 1933.
Chapter 19279, Acts of 1939, changed the disposition of the surplus so as to require the surplus of "any money credited or estimated to be available to the county from the second gas tax" on sales of gas made during the last fiscal year, to June 9, 1939, to be remitted to the county as theretofore; and then such surplus from the second gas tax on sales of gas made on and after the date Chapter 19279 became effective by the Governor's approval, June 9, 1939, *Page 662 
to be remitted, 80 per cent to the State Road Department and 20 per cent to the counties respectively to be used as provided by law.
The motion to quash the alternative writ of mandamus is overruled.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.
                    ON PETITION FOR REHEARING